GIEGERICH, J.
The action is brought upon a policy of life insurance issued by the defendant upon the life of the plaintiff’s brother.
One of the provisions of the policy is that it shall be void if any of the representations upon which it was issued are not correct. One of these representations was that the deceased had never suffered from consumption, and another was that neither of his parents had died of that disease. Upon cross-examination various questions asked of the plaintiff which were material upon the question of the falsity of these representations were excluded upon the ground that the plaintiff was not qualified to answer. The questions required no expert knowledge, but related to conditions which any layman might observe, and their exclusion was erroneous and prejudicial to the defendant.
For the errors indicated, the judgment must-be reversed, and a new trial ordered, with costs to the appellant to abide the event.
LEHMAN, J., concurs.